On January 12, 2007, the defendant was sentenced as follows: Charge I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Sexual Assault, a felony; and Charge II: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Sexual Assault, a felony. Charge II shall run consecutively to the sentence imposed in Charge I. Charge I & Charge II shall run consecutively to the sentence imposed in the Ravalli County Cause Number DC-03-98.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by Geoffrey Mahar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.